DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carl Reed on July 22, 2022.
The application has been amended as follows: 

21. (Canceled) 

Allowable Subject Matter
Claims 1-2, 4-14, and 16-20.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1 and 13) “…performing write operations to a current subgroup… wherein each similarity group is associated with one or more subgroups including a first subgroup subject to the garbage collection operation and the current subgroup subject to the garbage collection… creating a new subgroup for the write operations… configuring the similarity group including the first subgroup and the current subgroup for concurrent access by write locking the first subgroup and the current subgroup, wherein other subgroups of the one or more subgroups in the similarity group and the new subgroup are not write locked; and performing the garbage collection operation on the first subgroup and allowing the normal operations on the one or more subgroups and the new subgroup to be performed concurrently with the garbage collection operation.”
As dependent claims 2, 4-12, 14, and 16-20 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Below are references considered to be the closest related prior art:
LU (Patent No.: US 9,411,815 B1) teaches similarity detector scanning data chunks stored in Compression Regions to determine the similarity of the data chunks based on sketches of the data chunks, and the data chunks are grouped by reorganizer into multiple groups  based on the similarity of the data chunks, where the groups of data chunks are retrieved from the first storage areas and compressed and stored to second storage areas, so that the chunks can be deleted as part of garbage collection. However, LU does not teach performing write operations to a current subgroup… wherein each similarity group is associated with one or more subgroups including a first subgroup subject to the garbage collection operation and the current subgroup subject to the garbage collection… creating a new subgroup for the write operations… configuring the similarity group including the first subgroup and the current subgroup for concurrent access by write locking the first subgroup and the current subgroup, wherein other subgroups of the one or more subgroups in the similarity group and the new subgroup are not write locked; and performing the garbage collection operation on the first subgroup and allowing the normal operations on the one or more subgroups and the new subgroup to be performed concurrently with the garbage collection operation.
MULHOLLAND (Pub. No.: US 2020/0310962 A1) teaches marking each of the determined physical storage addresses of the portions of data of the target system including the first subgroup in a copy of a reverse lookup table to determine an ordering in which the performance of the set of data updates would result in a least amount of garbage collection being performed while performing the set of data updates (i.e. concurrent access). However, MULHOLLAND does not teach performing write operations to a current subgroup… wherein each similarity group is associated with one or more subgroups including a first subgroup subject to the garbage collection operation and the current subgroup subject to the garbage collection… creating a new subgroup for the write operations… configuring the similarity group including the first subgroup and the current subgroup for concurrent access by write locking the first subgroup and the current subgroup, wherein other subgroups of the one or more subgroups in the similarity group and the new subgroup are not write locked; and performing the garbage collection operation on the first subgroup and allowing the normal operations on the one or more subgroups and the new subgroup to be performed concurrently with the garbage collection operation.
JONSSON (Pub. No.: US 2017/0116247 A1) teaches generating a write lock in response to the write request to prohibit from concurrently writing to the data structure, adding a new generation to the data structure, and writing data to the new generation. However, JONSSON does not teach performing write operations to a current subgroup… wherein each similarity group is associated with one or more subgroups including a first subgroup subject to the garbage collection operation and the current subgroup subject to the garbage collection… creating a new subgroup for the write operations… configuring the similarity group including the first subgroup and the current subgroup for concurrent access by write locking the first subgroup and the current subgroup, wherein other subgroups of the one or more subgroups in the similarity group and the new subgroup are not write locked; and performing the garbage collection operation on the first subgroup and allowing the normal operations on the one or more subgroups and the new subgroup to be performed concurrently with the garbage collection operation.
SHETTY (Pub. No.: US 2014/0149794 A1) teaches marking an object for deletion by modifying an associated virtual object record and moving the virtual object record to a virtual objects trash table, where it is stored as a virtual object trash record, where the record is used to find and mark a corresponding object record in an object database for deletion, and moving the object record to the deleted object-filer map table, where it is stored as a deleted object record, and where the object marked for deletion is purged from each of the storage nodes by using the information contained in the associated deleted object record in the table. However, SHETTY does not teach performing write operations to a current subgroup… wherein each similarity group is associated with one or more subgroups including a first subgroup subject to the garbage collection operation and the current subgroup subject to the garbage collection… creating a new subgroup for the write operations… configuring the similarity group including the first subgroup and the current subgroup for concurrent access by write locking the first subgroup and the current subgroup, wherein other subgroups of the one or more subgroups in the similarity group and the new subgroup are not write locked; and performing the garbage collection operation on the first subgroup and allowing the normal operations on the one or more subgroups and the new subgroup to be performed concurrently with the garbage collection operation.
SCHRETER (Pub. No.: US 2015/0186266 A1) teaches providing concurrent, lock-free access to a plurality of read operations on each of a plurality of shared data structures stored within memory, and generating, concurrent with the providing, new versions of the shared data structures as part of at least one write operation, and switching over to the new versions of the shared data structures and passing garbage collection objects associated with the older versions of the shared data structures to at least one garbage collection process. However, SCHRETER does not teach performing write operations to a current subgroup… wherein each similarity group is associated with one or more subgroups including a first subgroup subject to the garbage collection operation and the current subgroup subject to the garbage collection… creating a new subgroup for the write operations… configuring the similarity group including the first subgroup and the current subgroup for concurrent access by write locking the first subgroup and the current subgroup, wherein other subgroups of the one or more subgroups in the similarity group and the new subgroup are not write locked; and performing the garbage collection operation on the first subgroup and allowing the normal operations on the one or more subgroups and the new subgroup to be performed concurrently with the garbage collection operation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138